

116 S4901 IS: Ensuring American Leadership over International Standards Act of 2020
U.S. Senate
2020-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4901IN THE SENATE OF THE UNITED STATESNovember 16, 2020Ms. Cortez Masto (for herself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the Director of the National Institute of Standards and Technology to commission a study on the effect of the activities of China on standards for emerging technologies, and for other purposes.1.Short titleThis Act may be cited as the Ensuring American Leadership over International Standards Act of 2020.2.Study on Chinese policies and influence in the development of international standards for emerging technologies(a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the National Institute of Standards and Technology shall enter into an agreement with an appropriate nongovernmental entity with relevant expertise, as determined by the Director, to conduct a study and make recommendations with respect to the effect of the policies of the People’s Republic of China and coordination among industrial entities within the People’s Republic of China on international bodies engaged in developing and setting international standards for emerging technologies. The study may include—(1)an assessment of how the role of the People’s Republic of China in international standards setting organizations has grown over the previous 10 years, including in leadership roles in standards-drafting technical committees, and the quality or value of that participation;(2)an assessment of the impact of the standardization strategy of the People’s Republic of China, as identified in the Chinese Standard 2035 on international bodies engaged in developing and setting standards for select emerging technologies, such as advanced communication technologies or cloud computing and cloud services;(3)an examination of whether international standards for select emerging technologies are being designed to promote interests of the People’s Republic of China that are expressed in the Made in China 2025 plan to the exclusion of other participants;(4)an examination of how the previous practices that the People’s Republic of China has utilized while participating in international standards setting organizations may foretell how the People’s Republic of China will engage in international standardization activities of critical technologies like artificial intelligence and quantum information science, and what may be the consequences;(5)an examination of the current role of partners and allies of the United States in the international standards setting process for emerging technologies;(6)recommendations on how the United States can take steps—(A)to mitigate influence of the People’s Republic of China;(B)to bolster United States public and private sector participation in international standards-setting bodies; and(C)to cooperate with allies and partners of the United States to counter influence of the People's Republic of China in international standards-setting bodies; and(7)any other areas the Director, in consultation with the entity selected to conduct the study, believes is important to address.(b)Report to congressThe agreement entered into under subsection (a) shall require the entity conducting the study to, not later than 1 year after the date of the enactment of this Act—(1)submit to the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Science, Space, and Technology and the Committee on Homeland Security of the House of Representatives a report containing the findings and recommendations of the review conducted under subsection (a); and(2)make a copy of such report available on a publicly accessible website. 